Exhibit 10.8 Real Estate Sales Contracts Seller (Hereinafter “Party A”) : Wulateqianqi Hua Yuan Real Estate Limited Company Legal representative : Fang Zhen Rong Tel: 0478-2237189 Register Address: Wulateqianqi town Dongsheng Street Bank Agricultural Bank of China branch Wulateqianqi Account Number: Zip Code 014400 Business license number: Real estate agencies NA Legal representative: Tel: Register Address: Bank Account Number Zip Code Business license number Real estate agency qualified certificate number: Buyer (Hereinafter “Party B”) : Inner Mongolia YuLong Pump Production Company Limited Nationality/ Legal Representative: Qin Xiu Shan Identity Card (Passport)/ Organization code certificate number: Address: no.3, Gong Ye Jie, Wuchuan County, Hohhot Tel: 13704712498 Zip code: 01000 Agent: NA Nationality/ Legal Representative: Identity Card (Passport)/ Organization code certificate number: Address: Tel: Zip code: According to , and related laws and regulations, Party A and Party B both follow the principles of equality, voluntariness, fairness, honesty and law-abiding. Based on mutual agreement, both parties sign this Sales Contract with the listed clauses below: Clause 1 Details of the Real Estate Real estate situated in Qulateqianqi - east to land of Erwanxiao, south to Dongsheng Street, west to Nongji Road, north to the Qianqiba 7 # -5-501 Planning use purpose: Commercial use, Building Structure: Frame. Construction Area 4431.89 m2, in-house construction area 3071.85 m2. Clause 2 Price of the Real estate The Real Estate sales according to the construction area (per set), price 14000 RMB/m2, total amount: 62,046,460 RMB 1 Clause 3 Delivery Time and Date of the Real Estate It can only be delivered after the completion of construction and passing of the acceptance test. Before 31 May 2014, Party A will deliver the Real Estate to Party B. In the case the contract cannot be enforced, both parties agree to 1/ either change the contract 2/ or cancel the contract. Clause 4 Payment method and Date Party B agrees the payment terms as One-time payment before 15 August 2013. Party B fully pays the Real estate of total amount 62,046,460 RMB. After the full payment of Party B and preparation of all formality, the contract will change to machine printed contract. Clause 5 Late Delivery of real estate of Party A Unless in case of force majeure, if Party A cannot deliver the Real Estate according to the Clause 3 within 90 days, Party B reserves the right to charge Party A interest. The interest starts from the Delivery Time and Date state in contract to the actual Delivery Date, same with the bank interest rate, and 1% of the full payment as penalty to party B. If both parties agree to cancel the contract, Party A shall pay 0% of the real estate as the Liquidated damages. When the actual loss of Party B is larger than the Liquidated damages, Party A shall bear the responsibility of Reparation. Clause 6 Late Payment of Party B If the payment is later than above period, Party A reserve the right to 1/ continue the contract with penalty of Party B. Party B shall pay for the total amount and interest. The interest starts from the Payment Date state in contract to the actual Delivery Date, same with the bank interest rate. And Party B shall pay 1% of the real estate as the Liquidated damages; or 2/ cancel the contract with 0% of full payment of penalty payable from party A to party B. Clause 7 Deal with Difference of Construction Area and Sales Construction Area If there is any difference between the construction area in contract and actual area, the area is subject to property registration area. After the delivery of the Real Estate, the difference between property registration area and the area in the contract, both parties agree to settle by the official area from Housing Authority of Wulateqianqi to adjust the actual payment price calculated by price per square meter. Clause 8 Quality of Real Estate and responsible for repair The quality and facilities of Real estate shall comply with the relevant provisions of the State and the Party A's commitment (see Attachment 3). If the real estate cannot meet the required standard and the commitment, Party A shall bear the responsibility. For the normal use of Party B, Party A shall bear the responsibility of repair according to < Baotou city commercial residential quality warranty>. Damage due to unauthorized reconstruction of Party B, Party A does not assume any responsibility. 2 Clause 9 Agreement of Real Estateâ€™s facilities operation The following facilities agree to operate on the following date: 1. Water upstream 2014-10-15 2. Water downstream 2014-10-15 3. Electricity supply 2014-10-15 4. Gas (type of gas) NA 5. Heating 2014-10-05 If the above facilities cannot operate on the agreed date, Party A shall do remedial work within 180 days and compensate for the loss of Party B. And each item shall pay 0.0001% of the Real Estate to Party B as penalty. Clause 10 Change of Real Estate Design Party A cannot change the house design and the environment layout without the authorization and approval from Party B.
